FILED
                                                            14-0580
                                                            12/31/2014 5:11:51 PM
                                                            tex-3632438
                                                            SUPREME COURT OF TEXAS
                                                            BLAKE A. HAWTHORNE, CLERK



                  No. 14-0580
                           ________________

                      In the
               Supreme Court of Texas
                           ________________
    MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS L.P.,
MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (BERMUDA) L.P.,
 and MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS B, L.P.,
                                         Petitioners,
                              v.
           DEUTSCHE BANK SECURITIES USA, INC. and
             CREDIT SUISSE SECURITIES (USA) LLC,
                                         Respondents.
                     ________________
            On Review from the Ninth Court of Appeals,
            Beaumont, Texas; Case No. 09-13-00070-CV
                       ________________
MOTION TO WITHDRAW J. CAMPBELL BARKER AS COUNSEL
                 ________________


  Richard W. Mithoff                    Reagan W. Simpson
  State Bar No. 14228500                State Bar No. 18404700
  Sherie P. Beckman                     rsimpson@yettercoleman.com
  State Bar No. 16182400                R. Paul Yetter
  Warner V. Hocker                      State Bar No. 22154200
  State Bar No. 24074422                pyetter@yettercoleman.com
  MITHOFF LAW FIRM                      YETTER COLEMAN LLP
  500 Dallas, Penthouse                 909 Fannin, Suite 3600
  Houston, Texas 77002                  Houston, Texas 77010
  Tel. 713-654-1122                     Tel. 713-632-8000
  Fax 713-739-8085                      Fax 713-632-8002
TO THE HONORABLE SUPREME COURT OF TEXAS:

      Petitioners respectfully request that the Court withdraw J. Campbell

Barker (Texas State Bar No. 24049125) as additional counsel for them in

this matter. Mr. Barker, who has appeared as counsel for petitioners, is

leaving the firm of Yetter Coleman LLP. Reagan W. Simpson of Yetter

Coleman LLP remains lead counsel for petitioners. His address, telephone

number, fax number, and Texas bar number appear in the signature block

below.

      Petitioners’ counsel has spoken with counsel for the respondents, and

respondents do not oppose the requested extension of time.

      Based on the foregoing, petitioners respectfully request that this Court

grant this motion to withdraw J. Campbell Barker as counsel.

                                              Respectfully submitted,

                                              /s/ Reagan W. Simpson
Richard W. Mithoff                            Reagan W. Simpson
State Bar No. 14228500                        State Bar No. 18404700
Sherie P. Beckman                             R. Paul Yetter
State Bar No. 16182400                        State Bar No. 22154200
Warner V. Hocker                              YETTER COLEMAN LLP
State Bar No. 24074422                        909 Fannin, Suite 3600
MITHOFF LAW FIRM                              Houston, Texas 77010
500 Dallas, Penthouse                         Tel. 713-632-8000
Houston, Texas 77002                          Fax 713-632-8002
Tel. 713-654-1122
Fax 713-739-8085                              Counsel for Petitioners



                                      2
                 CERTIFICATE OF CONFERENCE


      Pursuant to Tex. R. App. P. 10.1(a)(5), I certify that on December 31,

2014, I conferred with counsel for respondents, and respondents Deutsche

Bank Securities USA, Inc. and Credit Suisse Securities (USA) LLC do not

oppose this motion.

                                     /s/J. Campbell Barker
                                     J. Campbell Barker




                                     3
                     CERTIFICATE OF SERVICE
      As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b),

(d), and (e), I certify that I have served this document on all parties listed

below on December 31, 2014, via the Court’s e-filing system:

David D. Sterling
Danny David
G. Irvin Terrell
Baker Botts LLP
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002

Richard W. Clary
Robert H. Baron
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York City, New York 10019

Ray A. Burgess
Hope & Causey, P.C.
100 I-45 North, Suite 600
Conroe, Texas 77305


                                      /s/ Reagan W. Simpson
                                      Reagan W. Simpson




                                      4